Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The response filed on April 7, 2021 has been entered. Applicant’s request for reconsideration have been entered in response to the Non-Final Office Action mailed October 7, 2020. 

Status of Claims
Claims 115-118 are new and considered for the first time leaving claims 1-7, 9, 11-12, 32, 36, 42, 44-45, 47, 50, 52, 54-55, 59-60, 65-66, 79-86, 88-89, 91-93, 95-102 and 111-118 are pending in the application. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 111 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 9, 11-12, 32, 36, 42, 44-45, 50, 52, 54-55, 59, 81-86, 88, 91-93, 95-97, 99-102, 111, 113, and 115-118 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boulos et al. (US PG Pub 2016/0175936) hereinafter Boulos in view of Liu et al. (US 6444009) hereinafter Liu.
As to claim 1, Boulos discloses a process and an apparatus for producing powder particles by atomization of a feed material in the form of an elongated member such as a wire, a rod or a filled tube where the feed material is introduced in a plasma torch (Boulos, abstract). Boulos discloses that exposure of the forward end of the feed material to the plurality of plasma jets causes local melting of the feed material followed by instantaneous stripping and breakdown of the formed molten layer of feed material into small droplets (Boulos, paragraph [0048]). Boulos discloses that the feed material 110 is fed through an outlet and that the feed is indirectly heated by the plasma through a radiation tube 125 (Boulos, Fig 2B shown below; see also Boulos, paragraph [0043]).

    PNG
    media_image1.png
    429
    563
    media_image1.png
    Greyscale

	Boulos discloses that the plasma is produced from at least one gas such as argon, helium, hydrogen, oxygen, nitrogen or a combination thereof (Boulos, paragraph [0047]). 
	However, Boulos does not explicitly disclose where an additive gas is present at a concentration of less than 1000 ppm in the atomization mixture.
	Liu relates to a two-stage method for producing ultra-fine and environmentally stable solid powders from a metal composition containing a reactive alloying element (Liu, claim 1). Liu teaches operating a first stage heating and atomizing means to produce a liquid metal droplets which are provided to a second stage atomizing means composed of a reactive gas and an inert gas (Liu, claim 1). Liu teaches that the proportion of the reactive gas relative to the inert gas will vary depending on the metal alloy composition to be atomized, but generally an atomic ratio of 1/1000 to 1/10 is sufficient to react with the reactive alloying element to form a protective film (Liu, col 12, lines 19-24; where a ratio of 1/1000 equals 1000 ppm). 

Boulos does not explicitly disclose forming a surface layer on raw reactive metal powder where the surface layer comprises less than 1000 ppm of at least one element from the additive gas. Boulos does not explicitly disclose wherein said surface layer comprises a first layer and a second layer, said first layer comprising atoms of said heated reactive metal source with atoms and/or molecules of said at least one additive gas, said first layer being a depletion layer deeper and thicker than said second layer, said second layer being a native oxide layer. Boulos also does not explicitly disclose where the powder has a flowability less than 40 s, measured according to ASTM B213.
Claims that differ from the prior art only by slightly different (non-overlapping) ranges are prima facie obvious without a showing that the claimed range achieves unexpected results relative to the prior art. (MPEP 2144.05)
Further, claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result, which is different in kind and not merely in degree from the results of the prior art. (MPEP 2144.05)
prima facie case that the currently claimed range would be obvious over the range disclosed in Liu and there is a further prima facie case that person of ordinary skill would modify the result effective variable to reach the claimed range. 
However, as noted above, the combination of Boulos and Liu discloses the method of making a reactive metal powder.
MPEP 2112.01 notes that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
Thus, there is a prima facie case that the powder produced by the method disclosed in Boulos and Liu would have a surface layer comprising less than 1000 ppm of at least one element from the additive gas as well as a first layer and a second layer, said first layer comprising atoms of said heated reactive metal source with atoms and/or molecules of said at least one additive gas, said first layer being a depletion layer deeper and thicker than said second layer, said second layer being a native oxide layer. There is also a prima facie case that the powder produced by the method in Boulos and Liu, being of the same size (Boulos, Fig 9) would exhibit the same flowability properties of having a flowability less than 40 s, measured according to ASTM B213.
Boulos does not explicitly disclose a particle size distribution of 10 to 53 μm. 
with particle diameter less than 250 μm (Boulos, paragraph [0094]; see also Fig 9 which shows a representative particle distribution).
The MPEP states that “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists” (See MPEP 2144.05(I)).
Thus there is a prima facie case that the current claim is obvious in light of Boulos' disclosure of metal powders with diameters of less than 250 μm.

With respect to claim 81, all that distinguishes claim 81 from claim 1 is that “spheroidization process gas mixture” and “at least one spheroidization process gas” is substituted for “atomization mixture” and “at least one atomizing gas”. Boulos discloses that the process is applicable for the production of powders of pure metals where the particles being dense and spherical, with minimal or no contamination with satellites (Boulos, paragraph [0094]). As the powder produced is spherical, the plasma gas discloses in Boulos is a spheroidization process gas and thereby meets the claim limitations.
The rest of claim 81 is rejected for the same reasons as stated for claim 1 above.

As claim 111 matches the limitations of claim 1 without the requirement of the two layers being formed and the required concentration of 1000 ppm of additive gas, it is also rejected for the reasons stated above.


However, Boulos discloses that the process is applicable for the production of metal and metal alloy powders which produces fine or ultrafine particle size, for example with particle diameter less than 250 μm (Boulos, paragraph [0094]; see also Fig 9 of Boulos which shows a representative particle distribution). 
The MPEP states that “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists” (See MPEP 2144.05(I)).
As the ranges disclosed in Boulos overlap the claimed ranges of particle size, there is a prima facie case that the current claim is obvious in light of Boulos' disclosure of a process of making metal powders with diameters of less than 250 μm in (Boulos, paragraph [0094]).
Further, while Boulos does not explicitly disclose a flowability of less than 40s, 36s, 30s, 28s, or 26s respectively the combination of Boulos with Liu discloses the method of making a reactive metal powder (see claim 1 discussion above).
MPEP 2112.01 notes that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
Thus, there is a prima facie case that the powder produced by the method in Boulos, with powder being of the same size (Boulos, paragraph [0094]) would exhibit the same flowability properties of having a flowability less than 40s, 36s, 30s, 28s, or 26s respectively, measured according to ASTM B213.

As to claims 42 and 44, Boulos discloses moving a forward portion of the feed material into an atomization nozzle of the plasma torch (Boulos, claim 1). Boulos discloses that the plasma is generated from a gas selected from argon, helium, hydrogen, oxygen, nitrogen and a combination thereof (Boulos, claim 39). Thus, Boulos is discloses that the metal source is contacted with the additive gas at substantially the same time as the atomizing gas and that the gases are mixed together prior to contact with the heated reactive metal source (See also Boulos, Figs 1, 2A and 2B). Further, Liu discloses contacting a heated reactive metal source with an additive gas as the same time as contact with the atomizing gas (Liu, Fig 1(a) where the secondary atomizing gas is made up of an additive and atomizing gas) and Liu teaches that the proportion of the reactive gas relative to the inert gas of 1/1000 to 1/10 is sufficient to react with the reactive alloying element to form a protective film (Liu, col 12, lines 19-24). As there is a ratio and Fig 1(a) of Liu does not disclose separate streams for the additive and reactive gas, they must be mixed prior to contact with the metal. 

As to claim 45, Boulos does not explicitly disclose where the first layer has a positive charge, the second layer has a negative charge, and where the combined charge is neutral.
However, the combination of Boulos with Liu discloses the method of making a reactive metal powder (see claim 1 discussion above).
MPEP 2112.01 notes that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).


As to claims 50, 52, and 54, Boulos does not explicitly disclose where the surface layer comprises less than 500 ppm, 200 ppm, or 100 ppm of the at least one element from the additive gas.
Boulos does disclose that the atomized material may change its chemical composition during atomization as a result of a chemical reaction between the plasma gas(es) and the atomized material, for example by oxidation, nitration, carburization, etc. (Boulos, paragraph [0089]). 
However, the combination of Boulos with Liu discloses the method of making a reactive metal powder (see claim 1 discussion above).
MPEP 2112.01 notes that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
Thus, there is a prima facie case that the powder produced by the method in Boulos, with powder being of the same size (Boulos, paragraph [0094]) would have where the surface layer comprises less than 500 ppm, 200 ppm, or 100 ppm of the at least one element from the additive gas.


Boulos does disclose that the atomized material may change its chemical composition during atomization as a result of a chemical reaction between the plasma gas(es) and the atomized material, for example by oxidation, nitration, carburization, etc. (Boulos, paragraph [0089]). 
However, the combination of Boulos with Liu discloses the method of making a reactive metal powder (see claim 1 discussion above).
MPEP 2112.01 notes that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
Thus, there is a prima facie case that the powder produced by the method in Boulos, with powder being of the same size (Boulos, paragraph [0094]) and using an electronegative element oxygen, would have an added content of an electronegative element from at least one additive gas of less than 500 ppm or 100 ppm.

As to claims 91-93 and 95-97, Boulos discloses that the plasma is produced from at least one gas such as argon, helium, hydrogen, oxygen, nitrogen or a combination thereof (Boulos, paragraph [0047]). 
Further, Liu discloses that the reactive gas is selected from the group consisting of hydrogen, oxygen, carbon, nitrogen, chlorine, fluorine, boron, sulfur and combinations thereof (Liu, col 12, lines 10-14). 

As to claims 99 - 102, Boulos discloses that the process applies to a broad range of materials such as pure metals, for example titanium, aluminum, vanadium, molybdenum, copper, alloys of those or other metals including for example titanium alloys, steel and stainless steel, any other metallic materials having a liquid phase (Boulos, paragraph [0068]).

As to claim 113 and 115, Boulos discloses that exposure of the forward end of the feed material to the plurality of plasma jets causes local melting of the feed material followed by instantaneous stripping and breakdown of the formed molten layer of feed material into small droplets (Boulos, paragraph [0048]). Further, Liu’s teaching of a second stage atomizing means composed of a reactive gas and an inert gas (Liu, claim 1) discloses contacting the heated reactive metal source with the atomization mixture. 

As to claims 116-118, Boulos does not explicitly disclose where the surface layer thereon has an added content of element from at least one additive gas of less than 500 ppm or 100 ppm nor where the surface layer comprises a first layer and second layer with the first layer comprising atoms of the heated said heated reactive metal source with atoms and/or molecules of said at least one additive gas, said first layer being a depletion layer deeper and thicker than said second layer, said second layer being a native oxide layer.
Boulos does disclose that the atomized material may change its chemical composition during atomization as a result of a chemical reaction between the plasma gas(es) and the atomized material, for example by oxidation, nitration, carburization, etc. (Boulos, paragraph [0089]). 

MPEP 2112.01 notes that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
Thus, there is a prima facie case that the powder produced by the method in Boulos, with powder being of the same size (Boulos, paragraph [0094]) and using an electronegative element oxygen, would have an added content of an electronegative element from at least one additive gas of less than 500 ppm or 100 ppm.

Claim 47 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Boulos and Liu as applied to claims 1-7, 9, 11-12, 32, 36, 42, 44-45, 50, 52, 54-55, 59, 81-86, 88, 91-93, 95-97, 99-102, 111, 113, and 115-118 above, and further in view of Heidloff et al. (US 9,833,837) hereinafter Heidloff and Boulos et al. (US 7572315) hereinafter the ‘315 patent.

As to claim 47, Boulos and Liu discloses the process of claim 1, as stated above. However, Boulos does not explicitly disclose sieving the raw reactive metal powder with said surface layer thereon to separate the raw metal powder by particle size distributions.
Heidloff teaches that mechanical sieving process used to size classify the powders and also after the powders were exposed to ambient conditions for up to 19 hrs (Heidloff, col 7, lines 15-18).
Since Boulos teaches the method of producing a powder, classification of the size of the powder would be necessary to use the powder. Thus, it would have been obvious to one of 

However, Boulos does not explicitly disclose the further step of after sieving, separately stirring said separated raw reactive metal powder with said surface layer thereon in water. 
The ‘315 patent concerns a process for the spheroidization, densification and purification of powders through the combined action of plasma processing and ultra-sound treatment of the plasma-produced powder (‘315 patent, abstract). The ultra-sound treatment allows for the separation of nanosized condensed powder, referred to as soot, from the plasma melted powder (‘315 patent, abstract). The ultrasound assembly comprises a beaker, which is filled with the mixture of powder particles of the material and soot material in suspension in an appropriate sonification liquid such as water (‘315 patent, Col. 5, lines 10-18). The ultrasound generation probe is immersed into the suspension and energized to expose the powder to intense vibration and dislodge the soot from the surface of the larger purified particles (‘315 patent, Col 5, lines 19-24). This ultra-sound treatment can be used to remove impurities that otherwise condense in the form of soot on the powder (‘315 patent, Col 1, lines 58-62). The soot is also composed of very fine metallic particles that are very sensitive to oxidation when they come into contact with air, increasing the oxygen content of the powder (‘315 patent, Col 1, lines 62-67).
Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to add an ultra-sound treatment step from ‘315 patent to the process as disclosed by Boulos and Liu in combination with Heidloff to remove nanoparticles of soot from the powder, thereby removing impurities and reducing the oxygen content of the powder. Adding this step . 

Claims 60, 65-66, 79, 80, 89, and 114 are rejected under 35 U.S.C. 103 as being unpatentable over Boulos in view of the combination of Heidloff, and the ‘315 patent.

As to claim 60, Boulos discloses a process and an apparatus for producing powder particles by atomization of a feed material in the form of an elongated member such as a wire, a rod or a filled tube where the feed material is introduced in a plasma torch (Boulos, abstract). Boulos discloses that exposure of the forward end of the feed material to the plurality of plasma jets causes local melting of the feed material followed by instantaneous stripping and breakdown of the formed molten layer of feed material into small droplets (Boulos, paragraph [0048]). Boulos discloses that the feed material 110 is fed through an outlet and that the feed is indirectly heated by the plasma through a radiation tube 125 (Boulos, Fig 2B shown below; see also Boulos, paragraph [0043]).

    PNG
    media_image1.png
    429
    563
    media_image1.png
    Greyscale

	Boulos discloses that the plasma is produced from at least one gas such as argon, helium, hydrogen, oxygen, nitrogen or a combination thereof (Boulos, paragraph [0047]). 
However, Boulos does not explicitly disclose sieving the raw reactive metal powder with said surface layer thereon to separate the raw metal powder by particle size distributions.
Heidloff teaches that mechanical sieving process used to size classify the powders and also after the powders were exposed to ambient conditions for up to 19 hrs (Heidloff, col 7, lines 15-18).
Since Boulos teaches the method of producing a powder, classification of the size of the powder would be necessary to use the powder. Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to add a mechanical sieving process as disclosed by Heidloff to the method of producing a powder disclosed by Boulos thereby combining prior art elements according to known methods to yield predictable results (see MPEP 2141 (III)). 

However, Boulos does not explicitly disclose the further step of after sieving, separately stirring said separated raw reactive metal powder with said surface layer thereon in water. 
‘315 patent concerns a process for the spheroidization, densification and purification of powders through the combined action of plasma processing and ultra-sound treatment of the plasma-produced powder (‘315 patent, abstract). The ultra-sound treatment allows for the separation of nanosized condensed powder, referred to as soot, from the plasma melted powder (‘315 patent, abstract). The ultrasound assembly comprises a beaker, which is filled with the mixture of powder particles of the material and soot material in suspension in an appropriate sonification liquid such as water (‘315 patent, Col. 5, lines 10-18). The ultrasound generation probe is immersed into the suspension and energized to expose the powder to intense vibration and dislodge the soot from the surface of the larger purified particles (‘315 patent, Col 5, lines 19-24). This ultra-sound treatment can be used to remove impurities that otherwise condense in the form of soot on the powder (‘315 patent, Col 1, lines 58-62). The soot is also composed of very fine metallic particles that are very sensitive to oxidation when they come into contact with air, increasing the oxygen content of the powder (‘315 patent, Col 1, lines 62-67).
Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to add an ultra-sound treatment step from ‘315 patent to the process as disclosed by Boulos in combination with Heidloff to remove nanoparticles of soot from the powder, thereby removing impurities and reducing the oxygen content of the powder. Adding this step necessarily encompasses the claimed step of stirring said separated raw reactive metal powder with said surface layer thereon in water.


Boulos, in combination with Heidloff, and ‘315 patent, disclose the process of claim 60, see claim 60 rejection above, as well as the broader method of making the layers, see claim 1 rejection above. 
MPEP 2112.01 notes that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
Thus, there is a prima facie case that the powder produced by the method disclosed in Boulos would have a surface layer comprising a first layer and a second layer, said first layer comprising atoms of said heated reactive metal source with atoms and/or molecules of said at least one additive gas, said first layer being a depletion layer deeper and thicker than said second layer, said second layer being a native oxide layer. There is also a prima facie case that the powder produced by the method in Boulos would have the same charges for the first layer and second layer that make up the surface layer and thereby have a combined charge that is neutral. Finally, a prima facie case exists that the surface layer thereon has an added content of an electronegative element from the at least one additive gas of less than 100 ppm.

As to claim 80, Boulos, in combination with Heidloff and ‘315 patent, disclose the process of claim 60, see claim 60 rejection above, but does not explicitly disclose where the predetermined particle size comprises a particle size distribution chosen from 10 – 45 μm, 15 – 45 μm, 10 – 53 μm, 15 – 53 μm, and 25 – 45 μm.
However, Boulos discloses that the process is applicable for the production of metal and metal alloy powders which produces fine or ultrafine particle size, for example with particle diameter less than 250 μm (Boulos, paragraph [0094]).
The MPEP states that “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists” (See MPEP 2144.05(I)).
Thus there is a prima facie case that the current claim is obvious in light of Boulos' disclosure of metal powders with diameters of less than 250 μm.

As to claim 89, the limitations match claim 60 except for the use of a spheroidization gas mixture instead of an atomization mixture. 
Boulos discloses that the process is applicable for the production of powders of pure metals where the particles being dense and spherical, with minimal or no contamination with satellites (Boulos, paragraph [0094]). As the powder produced is spherical, the plasma gas discloses in Boulos is a spheroidization process gas and thereby meets the claim limitations.
The rest of claim 89 is rejected for the same reasons as stated in the rejection of claim 60 above.

feed material to the plurality of plasma jets causes local melting of the feed material followed by instantaneous stripping and breakdown of the formed molten layer of feed material into small droplets (Boulos, paragraph [0048]).

Response to Arguments
Applicant’s arguments, see pages 14-15 concerning the different purposes of Roberts and Heidloff, filed April 7, 2021, with respect to the rejection(s) of claim(s) 1-7, 9, 11-12, 32, 36, 42, under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made with Boulos in view of Liu.
However, applicant argues that it would not be obvious to modify Boulos ‘936 to arrive at claim 1 (Applicant’s remarks, pg. 15-16 and 19-20). Applicant argues that claim 1 requires a native oxide layer and this would not be produced by the sheath gas disclosed in Boulos and further argues that Boulos’ statement that its process “causes minimal or no oxygen pickup for reactive metals and alloys” (Boulos, paragraph [0094]) and applicant argues that Boulos is thus teaching away from having a layer on the outside of the powder and is directed to pure metals, alloys, and ceramics (Applicant’s remarks, pg. 19). 
These arguments are not persuasive. What Boulos is describing in paragraph [0094] is one particular embodiment. Boulos is clear that it envisages using mixtures of reactive gases with inert gases in the plasma plume to react with the materials being turned into a powder by the plasma process (See Boulos, paragraph [0047]). 

Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or non-preferred embodiments.  A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use (MPEP 2124).
If Boulos was intending to exclude embodiments where layers are created on the outside of the finished powder, oxygen and other reactive species would not be included as gases which can be used in conjunction with the plasma itself, much less the sheath gas. 
Also, the argument that minimal or no oxygen uptake as stated in Boulos differentiates the reference from the claims and argues against its combination with other references to generate a layer on the surface of the powder does not comport with the instant claim limitations. The addition of a protective layer such as a passivation layer on reactive metal powders is known in the art (See Liu, abstract for example). This sort of layer does not comprise large amounts of the reactive species. While the instant claims provide a maximum concentration of the reactive species in the surface layer, there is no minimum to the range other than there must inherently be some amount of the reactive species in the layer to satisfy the claim. Thus the minimal amounts of reactive species required by the claim (1 part per million or even 1 part per billion) would not run counter to Boulos’ invocation of minimal oxygen uptake. This statement also does not run counter to the protective layer created in the Liu reference via reactive species and therefore that combination would be proper. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua S Carpenter whose telephone number is (571)272-2724.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571) 272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Keith D. Hendricks/Supervisory Patent Examiner, Art Unit 1733                                                                                                                                                                                                        



/JOSHUA S CARPENTER/Examiner, Art Unit 1733